Citation Nr: 0404012	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  96-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to increased evaluation for ectopic bone 
growth of the left iliac crest with lateral femoral cutaneous 
neuropathy of left thigh, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for ectopic bone 
growth of the right iliac crest with lateral femoral 
cutaneous neuropathy of the right thigh, currently evaluated 
as 20 percent disabling.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right foot drop based on injury following VA surgical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had periods of active service from September 1942 
to November 1945 and from January 1951 to December 1952.

By rating decision dated in January 1993, service connection 
was granted for ectopic bone growths of the left and right 
iliac crests, on the basis of clear and unmistakable error in 
prior rating decisions. A noncompensable evaluation was 
established from June 23, 1955, through February 26, 1981. A 
10 percent evaluation was assigned for ectopic bone of the 
right iliac crest with lateral femoral cutaneous neuropathy 
of the right thigh, effective February 27, 1981. A 10 percent 
evaluation was also assigned for an ectopic bone growth of 
the left iliac crest with lateral femoral cutaneous 
neuropathy of the left thigh effective from the same date. A 
temporary total rating with a period of convalescence was 
authorized from February 7, 1981, through January 31, 1982. 
The 10 percent rating was reestablished, effective February 
1, 1982. Another temporary total rating based on a period of 
convalescence was assigned from April 6, 1992, through May 
31, 1992. The pre-hospital rating of 10 percent was 
reestablished, effective June 1, 1992.

By rating decision dated in May 1995, the evaluation for each 
disability was increased to 20 percent disabling, effective 
September 27, 1994. That date was deemed to be the date of 
his claim. The veteran and his representative have continued 
the appeal for higher ratings.

In January 1998, the Board remanded the case to the RO for 
additional development.  

In an August 2000 statement, the veteran's representative 
suggested that compensation for a right foot drop claimed as 
residual to hip surgeries at VA facilities under 38 U.S.C.A. 
§ 1151 (West 2002) was warranted.  In particular, the 
veteran's representative argued that a foot board should have 
been used post-operatively to prevent foot drop and the 
evidence failed to demonstrate that one was used following 
the veteran's surgery.  In a November 2002 decision, the RO 
determined that the service connection for foot drop was not 
warranted under 38 U.S.C.A. § 1151.  It was noted that the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for foot drop was inextricably intertwined with the claim for 
increased ratings for bilateral thigh femoral cutaneous 
neuropathy.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  

The VCAA requires VA to inform a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  Pursuant to that statute, VA has 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The notice 
requirements of § 5103(a) are not met unless VA can point to 
a specific document in the record that provided that notice.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
notice is required even where it could be argued that the 
lack of such notice would be harmless error.  Huston v. 
Principi, 17 Vet App 195 (2003).

In this case, there is no evidence whatsoever contained in 
the claims file which shows that the veteran has received 
this notice; thus, a remand is necessary.  

Accordingly, this case is remanded for the following:  

The RO should provide the veteran with a 
VCAA notice letter which gives specific 
notice of what evidence is needed to 
substantiate his claim, of what evidence 
he is responsible for obtaining, and of 
what evidence VA will undertake to 
obtain.  

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
argument and evidence on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


